                         Case 1:20-cr-00241-RMB Document 92 Filed 06/15/21 Page 1 of 6
                                                                            USDCSDNY
AO 245B (Rev. 09/ 19)   Judgment in a Criminal Case    (form modified within District on Sept. 30, 2019)
                                                                                                                          DOCUMENT
                        Sheet l                                                                                           ELECTRONICALLY FILED
                                                                                                                          DOC#: - - --..---1--
                                                                                                                                            _ -----
                                                                                                                                                • -
                                            UNITED STATES DISTRICT COURT                                                  DATE FILED: £.        I I !9 l '~ I
                                                                                                                                                •   -   I
                                                           Southern District ofNew York
                                                                                 )
              UNITED STATES OF AMERICA                                           )       JUDGMENT IN A CRIMINAL CASE
                                    V.                                           )
                       Eduardo Vizcaino                                          )
                                                                                 )       Case Number: S2 20 er 241
                (aka Christopher Colon Acevedo
                     aka Christopher Colon)                                      )       USM Number: 92494-054
                                                                                 )
                                                                                 )        Amy Gallicchio
                                                                                 )       Defendant' s Attorney
THE DEFENDANT:
!i1' pleaded guilty to count(s)          one
                                     --=-'-=----------------------------------
•   pleaded nolo contendere to count(s)
    which was accepted by the court.
D was found guilty on count(s)
    after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                     Nature of Offense                                                                Offense Ended
21 USC 846 &                        conspiracy to distribute and possess with intent to                              2/25/2020            one

    841(b)(1)(8)                         distribute fentanyl



       The defendant is sentenced as provided in pages 2 through                _ _7_ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)

                    -~---------- •
!i1' Count(s) -any
                - ' open                                         is     !i1' are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                                                    6/14/2021




                                                                                Signature of Judge




                                                                                                           Richard M. Berman, U.S.D .J.
                                                                                Name and Title of Judge


                                                                                                                    6/15/2021
                                                                                Date
                         Case 1:20-cr-00241-RMB Document 92 Filed 06/15/21 Page 2 of 6

AO 245B (Rev. 09/1 9) Judgment in Criminal Case
                       Sheet 2 - Imprisonment

                                                                                                   Judgment- Page   -=2- of   7
 DEFENDANT: Eduardo Vizcaino (aka Christopher Colon Acevedo
 CASE NUMBER: S2 20 er 241

                                                            IMPRISONMENT

           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:

 60 months. This term of imprisonment shall be consecutive with the 14 month term of imprisonment imposed under 16 er 94.



       ~ The court makes the following recommendations to the Bureau of Prisons:
          It is recommended that the defendant be placed in a facility close to New York City.




       liZl   The defendant is remanded to the custody of the United States Marshal.

       D The defendant shall surrender to the United States Marshal for this district:
              D at                                 D a.m.       D p.m.       on

              D as notified by the United States Marshal.

       D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
              D before 2 p.m. on
              D as notified by the United States Marshal.
              D as notified by the Probation or Pretrial Services Office.


                                                                   RETURN
  I have executed this judgment as follows:




              Defendant delivered on                                                     to

  at _ _ _ _ _ _ _ _ _ __ _ _ _ _ , with a certified copy of this judgment.



                                                                                                 UNITED STATES MARSHAL


                                                                            By
                                                                                              DEPUTY UNITED STA TES MARSHAL
                          Case 1:20-cr-00241-RMB Document 92 Filed 06/15/21 Page 3 of 6

AO 245B (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 3 - Supervised Release
                                                                                                        Judgment-Page _ _ _ of
DEFENDANT: Eduardo Vizcaino (aka Christopher Colon Acevedo
CASE NUMBER: S2 20 er 241
                                                        SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

      5 years to run concurrently with the term of supervised release imposed in 16 er 94.




                                                       MANDATORY CONDITIONS
 1.     You must not commit another federal, state or local crime.
 2.     You must not unlawfully possess a controlled substance.
 3.     You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days of release from
        imprisonment and at least two periodic drug tests thereafter, as determined by the court.
               D The above drug testing condition is suspended, based on the court's determination that you
                   pose a low risk of future substance abuse. (check if applicable)
 4.      D You must make restitution in accordance with 18 U.S.C . §§ 3663 and 3663A or any other statute authorizing a sentence of
            restitution. (check if applicable)
 5.      D You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
 6.      D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901 , et seq.) as
            directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
            reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
 7.      D You must participate in an approved program for domestic violence. (check if applicable)

 You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
 page.
                        Case 1:20-cr-00241-RMB Document 92 Filed 06/15/21 Page 4 of 6
AO 245B (Rev . 09/19)   Judgment in a Criminal Case
                        Sheet 3D- Supervised Release
                                                                                           Judgment-Page   _ 5_   of      7
DEFENDANT: Eduardo Vizcaino (aka Christopher Colon Acevedo
CASE NUMBER: S2 20 er 241

                                          SPECIAL CONDITIONS OF SUPERVISION
 1- Defendant shall cooperate with the Department of Homeland Security- Bureau of Citizenship and Immigration Services
 (BCIS), proceedings to determine his status in the United States and abide by its rules , regulations and laws;
 2-Throughout the term of supervised release, defendant shall participate in weekly therapeutic individual counseling and
 weekly group counseling by a licensed therapist. The defendant may be required to contribute to the costs of services
 rendered (copayment) in an amount to be determined by the probation officer, based on ability to pay or availability of third
 party payment;
 3- Throughout the term of supervised release , defendant shall participate in a program approved by the U.S. Probation
 Office for substance abuse which program shall include testing to determine whether the defendant has reverted to the use
 of drugs or alcohol. The defendant may be required to contribute to the costs of services rendered (copayment) in an
 amount to be determined by the probation officer, based on ability to pay or availability of third party payment;
 4- Defendant shall submit his person , and any property, residence , vehicle, papers, computer, other electronic
 communication , data storage devices, cloud storage or media, and effects to a search by any United States Probation
 Officer, and if needed, with the assistance of any law enforcement. The search is to be conducted when there is
 reasonable suspicion concerning violation of a condition of supervision or unlawful conduct by the person being
 supervised. Failure to submit to a search may be grounds for revocation of release. Defendant shall warn any other
 occupants that the premises may be subject to searches pursuant to this condition. Any search shall be conducted at a
 reasonable time and in a reasonable manner.
 5- Defendant shall be supervised in his district of residence;
 6- Defendant shall report to probation within 48 hours of release from custody;
 7- The terms of supervised release may not be modified without prior approval of the Court.
                        Case 1:20-cr-00241-RMB Document 92 Filed 06/15/21 Page 5 of 6

AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                             Judgment -   Page _ _6~_     of     7
 DEFENDANT: Eduardo Vizcaino (aka Christopher Colon Acevedo
 CASE NUMBER: S2 20 er 241
                                                 CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                       Assessment                Restitution                 Fine                    AV AA Assessment*             JVT A Assessment**
 TOTALS            $   100.00                $   0.00                   $    0.00                $   0.00                      $   0.00


 0    The determination ofrestitution is deferred until
                                                        -----
                                                              . An Amended Judgment in a Criminal Case (A O 245C) will be
      entered after such determination.

 D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned J?ayment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                                    Total Loss***                   Restitution Ordered          Priority or Percentage




  TOTALS                               $                          0.00              $ _______0_.0_0_


  0     Restitution amount ordered pursuant to plea agreement $

  D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
        fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
        to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

  D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

        D the interest requirement is waived for the              D fine        D restitution.
        D the interest requirement for the            D    fine     O       restitution is modified as follows:

  * Amy, Vicky, and Andy Child Pornograph_y Victim Assistance Act of 2018, Pub. L. No. 115-299.
  ** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
  *** Findings for the total amount oflosses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
  or after September 13, 1994, but before April 23, 1996.
                        Case 1:20-cr-00241-RMB Document 92 Filed 06/15/21 Page 6 of 6
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 6 - Schedule of Payments

                                                                                                            Judgment -   Page   _7__   of      7
 DEFENDANT: Eduardo Vizcaino (aka Christopher Colon Acevedo
 CASE NUMBER: S2 20 er 241


                                                            SCHEDULE OF PAYMENTS

 Having assessed the defendant' s ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     ~    Lump sum payment of$           100.00                    due immediately, balance due


            •      not later than                                       , or
            •      in accordance with
                                          •    C,       •    D,     •    E, or     D F below; or
 B     •    Payment to begin immediately (may be combined with                   • c,     D D, or     D F below); or
 C     D Payment in equal          _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ ____ over a period of
                            (e.g., months or years), to commence
                                                              _ _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

 D     D Payment in equal         _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ ____ over a period of
                            (e.g., months or years), to commence
                                                             _ _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
             term of supervision; or

 E     D Payment during the term of supervised release will commence within _ _ _ _ _ (e.g., 30 or 60 days) after release from
             imprisonment. The court will set the payment plan based on an assessment of the defendant' s ability to pay at that time; or

 F     D Special instructions regarding the payment of criminal monetary penalties:




 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
 Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




  D    Joint and Several

       Case Number
       Defendant and Co-Defendant Names                                                     Joint and Several              Corr~sponding_ Payee,
        (including defendant number)                              Total Amount                   Amount                        1f appropnate




  D     The defendant shall pay the cost of prosecution.

  D     The defendant shall pay the following court cost(s):

  D     The defendant shall forfeit the defendant's interest in the following property to the United States:




  Payments shall be a_pplied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AV AA assessment,
  (5) fine principal, (6) fine interest, (7) community restitution, (8) NTA assessment, (9) penalties, and (10) costs, mcluding cost of
  prosecut10n and court costs.
